Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 07, 2018

The Court of Appeals hereby passes the following order:

A18A2145. MARION SIMPKINS v. BEYLOL INN.

      Marion Simpkins filed an action in Fulton County Magistrate Court against
Beylol Inn for suit on account, claiming the building in which she was renting was
not up to code. The magistrate court found in favor of Beylol Inn, and Simpkins
appealed to the Fulton County State Court, which also ruled against her. Simpkins
then filed a notice of appeal from the state court’s order. We, however, lack
jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Simpkin’s failure to comply with the required
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/07/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.